Citation Nr: 1026640	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  09-13 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for asbestosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.M.R. Mandel, Law Clerk




INTRODUCTION

The Veteran served on active duty from February 1946 to January 
1948.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The underlying issue of service connection for asbestosis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In February 2007, the Board issued a decision denying service 
connection for asbestosis; the Veteran did not appeal that 
decision, and the determination became final.

2.  The Veteran filed a statement in support of claim in August 
2007, which served as a request to reopen the claim for service 
connection for asbestosis.

3.  Evidence associated with the claims file subsequent to the 
February 2007 Board decision denying service connection for 
asbestosis relates to an unestablished fact necessary to 
substantiate the claim for service connection and raises a 
reasonable possibility of substantiating the claim.




CONCLUSION OF LAW

1. The February 2007 Board decision which denied a claim of 
entitlement to service connection for asbestosis is final.  
38 U.S.C.A. § 7104 (West 2002). 

2.  The evidence received subsequent to the February 2007 Board 
decision is new and material, and the requirements to reopen a 
claim of entitlement to service connection for asbestosis have 
been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7104 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veteran's Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  In claims involving new and material 
evidence, VA has a further duty to provide notice of the type of 
evidence necessary to re-open a claim, along with information 
regarding what evidence will support the underlying claim.  See 
Kent. V. Nicholson, 20 Vet. App. 1 (2006).  In light of the 
favorable determination contained herein, however, further 
discussion of VA's duties to notify and assist is unnecessary.

New and Material Evidence

Before reaching the merits of the Veteran's claim for asbestosis, 
the Board must first rule on the matter of reopening of the 
claim.  That is, the Board has a jurisdictional responsibility to 
consider whether it is proper for the claims to be reopened.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fec. Cir. 1996).

In this case, the Veteran's claim of entitlement to service 
connection for asbestosis was denied by a Board decision in 
February 2007.  That decision became final.  Therefore, the laws 
and regulation governing finality and re-opening of a previously 
disallowed claim are pertinent in the consideration of the 
current issue on appeal.

A decision by the Board shall be binding on all VA field offices 
as to conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and binding 
agency decision shall not be subject to revision on the same 
factual basis except by duly constituted appellate authorities or 
except where there is clear and unmistakable error in the 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2009).

Under pertinent law and VA regulations, the Board may reopen and 
review a claim which has been previously denied if new and 
material evidence is submitted by or on behalf of the Veteran.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision-makers.  
Material evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claims.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claims sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  28 C.F.R. § 3.156(a) 
(2009).  In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The pertinent evidence of record at the time of the February 2007 
Board decision that denied service connection for asbestosis 
included the Veteran's service treatment records and private 
records from St. Luke's Hospital of New Bedford dated from 
February 1993 to September 1996.  Additionally, the record 
contained a statement in support of the Veteran's claim from the 
Fairhaven American Legion, VA outpatient treatment records from 
February 2001 to November 2005, and a November 2005 VA 
examination.  The VA outpatient records showed treatment for 
possible chronic obstructive pulmonary disease (COPD).  These 
records also showed the existence of asbestos exposure-related 
pleural plaques in the lungs, and a possible diagnosis of 
asbestos-related lung disease.  The November 2005 VA examiner 
reported that the Veteran had COPD and pleural plaques, the 
latter of which was caused by asbestos exposure.  However, the 
examiner opined that the Veteran's symptomatic lung disability 
was a result of the COPD, and not of the pleural plaques.  The 
examiner based this opinion on the fact that the Veteran's 
symptoms and pulmonary function test results were consistent with 
chronic obstructive pulmonary disease, not a restrictive process, 
which would be consistent with asbestosis.  In other words, the 
examiner did not believe that the Veteran had asbestosis, or any 
other asbestos-related lung disease.  Based on this information, 
the RO, and eventually the Board, denied the Veteran's claim, 
finding that the Veteran did not have a current diagnosis of 
asbestosis, and there was no evidence that would support a 
connection between the Veteran's current COPD and his military 
service.

Since February 2007, VA outpatient treatment records from 
September 2006 to February 2007 have been associated with the 
claims file.  The Veteran's record from February 2007 lists 
asbestosis as one of his current diagnoses.  

The Board finds that the addition of asbestosis to the Veteran's 
current diagnoses, if accurate, would establish the necessary 
current diagnosis to support his claim for service connection.  
Accordingly, a basis to reopen the Veteran's claim for service 
connection for asbestosis has been received.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for asbestosis is reopened, and 
to this extent only, the appeal is granted.



REMAND

Having found new and material evidence based on the potential 
diagnosis of asbestosis listed in the Veteran's February 2007 VA 
outpatient treatment records, it is necessary to remand this 
claim for clarification of this diagnosis.  Moreover, if such 
diagnosis is now established, an opinion of etiology is required.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should obtain the Veteran's 
most recent VA treatment records, 
beginning from February 2007.  Once 
obtained, these records should be 
associated with the claims file.

2.  Once the above development is complete, the 
RO/AMC 
should schedule the Veteran for a VA medical 
examination 
to determine the nature and etiology of the 
Veteran's claimed asbestosis.  With respect to any 
diagnosed lung disability, 
the examiner should delineate whether it is an 
obstructive
 or restrictive lung disorder and provide an opinion 
as to 
whether it is at least as likely as not (i.e., 
probability of 50 percent or greater) that any lung 
disability is medically related 
to the Veteran's active military service, including 
exposure to asbestos.  As the Veteran's DD-214 
reflects that he served as Fireman, which required 
him to clean the inside of boilers, the examiner 
should accept as fact that the Veteran had in-
service exposure to asbestos.  

In providing an opinion, the examiner should make 
specific reference to the findings of the November 
2005 VA 
examination.  The entire claims file and a copy of 
this 
remand must be made available to and reviewed by the 
designated examiner, and the examination report should 
include a discussion of the Veteran's documented 
medical 
history and assertions.  Additionally, the examiner 
should 
set forth all examination findings and a complete 
rationale 
for the conclusions reached. 

3.  Once the Veteran has been afforded a 
VA examination, the RO/AMC should 
readjudicate the claim, and a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  If 
the issue on appeal remains denied, the 
Veteran and his representative should be 
given adequate opportunity to respond 
before the claim is returned to the Board 
for further adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


